BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/22, with respect to the rejection(s) of claim(s) 7 and 9-15 under 35 U.S.C. 112(b), 102(a)(1), and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b), 102(a)(1), and 103.
Claim Objections
Claims 9-16, 18, and 20 objected to because of the following informalities:  “an automatic cleaner” should read “the automatic cleaner”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites, “the direction in which the thrust assembly exhausts fluid from the body through the outlet forms a third acute angle with the bottom surface, the third acute angle differing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-11, 13, and 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichon et al. (US 20110047727).
Regarding claim 7, Pichon et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract; Fig. 1): 
a. a body (1) comprising an inlet (9) and an outlet (10) (Fig. 2);
and b. a thrust assembly (i) positioned at least partially within the body (1) and (ii) comprising a thrust tube (A) communicating with the outlet (10) and (B) having a suction opening that extends through a sidewall of the thrust tube into the body (1), wherein the suction opening is closer to the outlet (10) than the inlet (9) (Fig. 2; see annotated Fig. 2).
claim 9, Pichon et al. teach the body (1) further comprises a generally dome-shaped lid (Fig. 1; see annotated Fig. 2).
Regarding claim 10, Pichon et al. teach the generally dome-shaped lid includes the outlet (10) (Fig. 2; see annotated Fig. 2).
Regarding claim 11, Pichon et al. teach the thrust assembly further comprises: a. a propeller (14) (Fig. 2);
b. a shaft (i) positioned within the thrust tube and (ii) operating to rotate the propeller (14) (Fig. 2; see annotated Fig. 2);
and c. a motor (12) operating to rotate the shaft (Fig. 2; see annotated Fig. 2).
Regarding claim 13, Pichon et al. teach the thrust assembly exhausts fluid from the body (1) through the outlet (10) in a direction which forms (a) a first acute angle (formed by axis 51) with a surface (50) of the vessel and (b) an obtuse angle (also formed by axis 51, moving counter-clockwise) with a nominal forward direction of movement of the body (1) along the surface of the vessel (50) (Figs. 1-2; see annotated Fig. 2).
Regarding claim 16, Pichon et al. teach the suction opening is configured for evacuating from the thurst assembly at least some air if present in the thrust tube (see annotated Fig. 2, holes in thrust assembly are capable of performing same function if as is present).  
Regarding claim 17, Pichon et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract; Fig. 1):
a. a body (1) comprising an inlet (9) and an outlet (10) (Figs. 1-2);
and b. a thrust assembly (i) positioned at least partially within the body (1) and (ii) comprising a thrust tube that (A) communicates with the outlet (10) and (B) comprises a suction opening for evacuating from the thrust assembly at least some air if present in the thrust tube (Figs. 1-2; see annotated Fig. 2).
claim 18, Pichon et al. teach the suction opening extends through a sidewall of the thrust tube into the body (1) (Fig. 1; see annotated Fig. 2).
Regarding claim 19, Pichon et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract; Fig. 1):
a. a body (1) comprising an inlet (9) and an outlet (10) (Figs. 1-2);
and b. a thrust assembly (i) positioned at least partially within the body (1) and (ii) comprising an propeller (14) and a thrust tube, in which the thrust tube (A) communicates with the outlet (10) and (B) comprises a suction opening positioned downstream of at least a portion of the propeller (14) and for evacuating at least some air if present in the thrust tube (Figs 1-2; see annotated Fig. 2).
Regarding claim 20, Pichon et al. teach the suction opening extends through a sidewall of the thrust tube into the body (1) (Fig. 1; see annotated Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 20110047727) in view of Illingworth (US 20020084218).
Regarding claim 12, Pichon et al. teach the automatic cleaner according to claim 11.
Pichon et al. do not teach the thrust assembly further comprises thrust-straightening vanes at or near the outlet.
Illingworth teaches a suction cleaner with a shaft (i) positioned within the thrust tube (1602) and (ii) operating to rotate the propeller (1609) (Fig. 16);

wherein the thrust assembly further comprises thrust-straightening vanes (1611) at or near the outlet (1603) (Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine thrust-straightening vanes in the thrust assembly after the propeller in the invention taught by Pichon et al., as demonstrated by Illingworth, because Illingworth teaches straightening-vanes eliminate rotation in the flow, harming efficiency ([0033]).  With respect to Pichon et al., the exiting flow of liquid helps further propel the cleaner in the forward direction; by incorporating straightening-vanes after the propeller, the fluid exits in a more efficient (straight) manner, and reduces the drag created in the outlet stream, allowing the cleaner to move forward more easily.
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 20110047727) in view of Griffin et al. (US 20090089944).
Regarding claim 14, Pichon et al. teach the body (1) further comprises a bottom surface.
Pichon et al. does not teach the bottom surface forms a second acute angle with the surface, the second acute angle differing from the first acute angle.
Griffin et al. teach an automatic cleaner (10) for a water-containing vessel with a thrust assembly (38) having an outlet (40) in a first direction that forms a first acute angle with the surface of the vessel (12) (Fig. 2; see annotated Fig. 2);
and the body further comprises a bottom surface which forms a second acute angle with the surface (12), the second acute angle differing from the first acute angle (Fig. 2; see annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bottom surface of the cleaner taught by Griffin et al. with the body of Pichon et al., because by lifting the bottom surface further from the ground in the leading direction 


    PNG
    media_image1.png
    513
    858
    media_image1.png
    Greyscale

Pichon et al. annotated Fig. 2

    PNG
    media_image2.png
    560
    755
    media_image2.png
    Greyscale

Griffin, annotated Fig. 2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723